The contract for the specific performance of which this bill is brought, arose from a sale at public auction of the real estate in question, under a mortgage executed by one Zenas Bliss to George M. Richmond, now deceased. The complainants are the executors of the last will and testament of said Richmond. The deed of mortgage constituted the said Richmond, his executors, administrators and assigns, the attorneys of the mortgagor, with power to sell the premises at public auction for the payment of the mortgage debt. That power was exactly pursued, and the premises were struck off to the defendant, as the highest bidder for the same, at a public auction sale thereof. The defendant declines to take this title under the sale by the executors.
The only ground of demurrer to this bill is, not that the sale was not made by the original mortgagee, nor by any assignee of his, but that it was made by his executors.
It is claimed in the argument, that by the provisions of chapter 157 of the Revised Statutes, an executor, though by the express terms of the deed and of the power he is clothed with authority to execute, the power of sale, is nevertheless prohibited from exercising it; and the argument rests mainly upon the provisions contained in the sixteenth section of that chapter.
That section, in terms, applies to all cases of land mortgaged to the testator or intestate, not redeemed nor sold by his executor or administrator, and requires such land to be assigned and distributed as if it had been personal estate, and if it should come to two or more persons, partition should be made, as if it had been the absolute property of the testator or intestate.
The language contemplates the land as now absolute, though it was not so in the testator or intestate. The property could not well be divided while the equity of redemption subsisted. It is land which shall have been redeemed, and if we regard the division as intended to be permanent, and to settle the rights of the tenants, it would seem necessary that it should be also irredeemable *Page 233 
land, not redeemed within the time of redemption. Partition is to be made of the land itself, not as if it had now become absolute, but as if it had been so in the lifetime of the testator or intestate, and he had died so seized. In order to this distribution it must be land mortgaged and not sold as aforesaid, that is, not sold in conformity to the provisions of the prior sections of the same chapter. All these provisions are contained in sections seven to sixteen inclusive, which are as follows: —
"SEC. 7. Debts due by mortgage of real estate, and the mortgaged premises shall, before foreclosure of the mortgage, be considered personal property; and as such, shall be included in the inventory as assets in the hands of the executor or administrator, and be distributed.
"SEC. 8. If the deceased mortgagee of real estate shall not, in his lifetime, have recovered seizin and possession of any real estate mortgaged to secure such debt, his executor or administrator shall have the same control of his interest in the real estate mortgaged, as he would have in personal estate mortgaged to his testator or intestate.
"SEC. 9. He may sell or dispose of the mortgage in his discretion, for the amount due thereon, or for any less amount, upon obtaining leave therefor from the court of probate appointing him.
"SEC. 10. He may take the surrender of, or sue in ejectment for, the seizin and possession of the real estate mortgaged as aforesaid, in which action it shall be sufficient for him to declare on the seizin and possession of his testator or intestate.
"SEC. 11. Upon recovery or surrender of possession of real estate mortgaged as aforesaid, the executor or administrator shall be seized and possessed of the mortgaged estate to the sole use of the heirs of the intestate or of the devisees of the testator to whom such estate may be devised.
"SEC. 12. In case the lands mortgaged and recovered as aforesaid shall be necessary for the payment of debts, legacies, or charges of administration, and the same shall be certified from *Page 234 
the court of probate, the executor or administrator shall have full right, power, and authority to dispose and make sale of the whole or part of the real estate recovered as aforesaid, subject, however, to the equity of redemption.
"SEC. 13. It shall also be lawful for the executor or administrator to sell the same at private sale to any person who shall pay therefor the whole of the money due upon the mortgage at the time of sale, provided the court of probate shall give leave for such private sale; otherwise, the same shall be sold at public auction to the highest bidder; and notice of such intended sale shall be given in the manner prescribed by law for the sale of real estate by executors or administrators.
"SEC. 14. After the surrender or recovery of possession of real estate mortgaged as aforesaid, and before conveyance or assignment in manner aforesaid, or in case the testator or intestate die possessed of any real estate mortgaged to him which may be redeemed, if the mortgagor, his heirs, executors, administrators or assigns, shall, within the time limited for the equity of redemption, redeem the mortgaged premises, the executor or administrator shall, in every instance, be entitled to receive the redemption money for distribution or payment to the devisee, and is authorized, empowered, and directed to discharge the mortgaged premises, by release, quitclaim, or other legal conveyance.
"SEC. 15. If the testator or intestate die seized of any real estate mortgaged to him, the same and the mortgage on the same shall be sold by the executor or administrator only for payment of debts or legacies and charges of administration, upon obtaining license from the court of probate therefor, in the same manner as other real estate of which the testator or intestate died seized.
"SEC. 16. In all cases of land mortgaged to a testator or intestate, the same shall, if not redeemed or sold as aforesaid be assigned and distributed to the same persons, and in the same proportions as if it had been a part of the personal estate of the deceased; and if the same shall come to two or more persons, partition thereof may be made by the court of probate, or by action, in like manner as if it had been the absolute property of the testator or intestate." *Page 235 
These sections declare what power of disposition and sale an executor or administrator shall have and exercise over real estate mortgaged. Section ten provides that the executor or administrator may take the surrender of the premises, or may obtain possession by suit, and the subsequent provisions in sections eleven, twelve, thirteen, fourteen and fifteen, require, in order to enable him to sell, that he should have the certificate of the court of probate that a sale is necessary for the payment of debts, or a license from it to sell for the payment of debts.
The land has not been sold in the manner provided for the sale of land mortgaged, and the possession surrendered to, or recovered by the mortgagee or his personal representatives. It has not been sold for the payment of debts. Section seven provides for land mortgaged where possession is still in the mortgagor, and declares that the executor or administrator shall have the same control of the mortgagee's interest in the land, as he would have over personal property mortgaged to him. Section nine authorizes the executor or administrator to sell the mortgage at private sale, if he can obtain the amount of the debt, or for less if the court of probate grants leave.
If the legislature, in making these provisions, had made them in contemplation of the existence of such powers as by this deed are vested in the executors, and intended to restrain the exercise of such powers or wholly to prohibit them, we should expect some expression pointed in that direction, some recognition of the power at least.
It is conceded, that had the mortgage been assigned by the original mortgagor or by his personal representatives, under the provisions of chapter 157, such assignee might have executed this power; and the inquiry naturally suggests itself, why should an executor be restrained more than an assignee, and we fail to get any answer from these provisions.
This chapter, in the several sections cited, is dealing with mortgages qua mortgages, and not with powers which may or may not be contained in the mortgage instrument itself. All the provisions referred to are for the purpose of conferring upon the executor or administrator a power of disposition over mortgages *Page 236 
and mortgaged estates which he had not before. The statute in this respect is an enabling statute. All those provisions were proper and necessary if the power of the executor or administrator depended upon the general law independent of the contract of the parties, and not upon any powers created or conferred by the mortgagor, for the disposition of the property. There is nothing in this chapter, and certainly nothing in this sixteenth section, which evinces any purpose to interfere with or abrogate any contract into which the parties may have entered, or to render void or ineffectual any power created to deal with or dispose of the mortgaged property.
No such restriction was necessary for any apparent purpose of the act. The power in this case does not interfere with any power conferred by the act. The enabling provisions have their full and necessary effect in all cases for which the agreements of the parties have not provided.
We are of the opinion that the sale by the executors in this case was valid, and the defendant must be decreed, specifically to perform.
Decree accordingly.